Matter of Gorman (2022 NY Slip Op 06861)





Matter of Gorman


2022 NY Slip Op 06861


Decided on December 1, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:December 1, 2022

PM-210-22
[*1]In the Matter of Joseph Abraham Gorman, an Attorney. (Attorney Registration No. 4933164.)

Calendar Date:November 7, 2022

Before:Garry, P.J., Egan Jr., Clark, Reynolds Fitzgerald and Ceresia, JJ.

Joseph Abraham Gorman, San Francisco, California, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Joseph Abraham Gorman was admitted to practice by this Court in 2012 and lists a business address in San Francisco, California with the Office of Court Administration. Gorman now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, Gorman is presently delinquent in his New York attorney registration requirements, having failed to register for two consecutive biennial periods beginning in 2020 (see Judiciary Law § 468-a; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). Inasmuch as Gorman is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see also Matter of Attorneys in Violation of Judiciary Law § 468-a, 208 AD3d 1421, 1421-1422 [3d Dept 2022]), he is ineligible for nondisciplinary resignation and his application must be denied (see Matter of Fischer, 208 AD3d 1455, 1455 [3d Dept 2022]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [3d Dept 2017]). Further, any future application by Gorman must be supported by proof of his full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Frank, 146 AD3d 1228, 1228-1229 [3d Dept 2017]).
Garry, P.J., Egan Jr., Clark, Reynolds Fitzgerald and Ceresia, JJ., concur.
ORDERED that Joseph Abraham Gorman's application for permission to resign is denied.